Citation Nr: 0844603	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision and a November 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio and Newark, New 
Jersey, respectively.  The May 2003 RO decision denied the 
veteran's claim for entitlement to service connection for 
breast cancer and diabetes mellitus.  The November 2005 RO 
decision denied the veteran's claim for entitlement to 
service connection for a left knee disability, a back 
disability, hearing loss, and tinnitus.  

In January 2005, the veteran testified at a hearing at the 
Board before the undersigned.  A transcript of the proceeding 
is of record.  

When this case was before the Board in March 2005, it was 
remanded.  It is now before the Board for further appellate 
action.

In an April 2007 Form 9, the veteran requested a Board 
hearing for issues that were developed subsequent to the 
previous hearing.  The veteran cancelled the hearing in 
October 2008 and requested that a hearing be rescheduled at 
the RO.  Most recently, the veteran decided to forgo a 
hearing in lieu of an informal hearing presentation that was 
submitted in November 2008. 

In a February 2007, statement the veteran raised the issues 
of entitlement to service connection for residuals of a heart 
attack, and a psychiatric disability.  In the April 2007 Form 
9, he again appeared to raise the issue of entitlement to 
service connection for a psychiatric disability.  These 
issues are referred to the agency of original jurisdiction 
(AOJ) for initial adjudication. 



FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to Agent 
Orange or other herbicides in service.

2.  Breast cancer is related to asbestos exposure in service.  

3.  Diabetes mellitus was first demonstrated years after 
service and is not etiologically related to a disease or 
injury in service, including exposure to asbestos or 
herbicides.  

4.  A left knee disability was first demonstrated many years 
after service, is not the result of a disease or injury in 
service, and is unrelated to a service-connected disease or 
injury.

5.  A back disability was first demonstrated many years after 
service, is not the result of a disease or injury in service, 
and is unrelated to a service-connected disease or injury.

6.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.  

7.  Tinnitus was not related to any disease or injury in 
service.  



CONCLUSIONS OF LAW

1.  Breast cancer was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

2.  Diabetes mellitus was neither incurred in nor aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309.

3.  Left knee disability was neither incurred in nor 
aggravated by military service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 2008).

4.  Back disability was neither incurred in nor aggravated by 
military service, nor is it secondary to any service-
connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

5.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

6.  Tinnitus was not incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in January 2003 and 
September 2004.  The letters provided him with notice of the 
evidence necessary to substantiate his claims, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
both VCAA letters contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in January 2003 and September 2004.  
He did not receive VCAA notice on the fourth or fifth Dingess 
elements until April 2007.  The breast cancer, diabetes 
mellitus, left knee disability, back disability, hearing loss 
and tinnitus claims are being denied; therefore, no effective 
dates or ratings are being assigned.  He is therefore not 
prejudiced by the absence of notice on those elements.  See 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) 
(prejudice does not exist from absent notice where the 
benefit could not be awarded as a matter of law).

Duty to Assist

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, VA examinations were provided in 
February 2003, July 2005, October 2005 and November 2006.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.


The veteran was not afforded VA examination to determine the 
etiology of any current left knee or back disabilities.  VA 
has no obligation to provide such an examination because 
there is no competent evidence current left knee or back 
disabilities may be related to service or to a service 
connected disease or disability.  The veteran does not 
contend that these disabilities had their onset in service or 
that there was a continuity of symptomatology extending from 
service.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

General laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable laws and regulations for Herbicide and asbestos 
exposure

Herbicide exposure

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  See 
38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or diabetes 
mellitus) is one of the diseases associated with herbicide 
agents under § 3.309(e).  In order to be service-connected 
under 38 C.F.R. § 3.309(e), the diabetes mellitus must have 
become manifest to a degree of 10 percent or more at any time 
after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Asbestos exposure

There is no statute or regulation specifically dealing with 
service connection for asbestos-related diseases.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos--
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").  Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines note that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure and indirect exposure to asbestos or as a 
bystander.  The guidelines identify the nature of some 
asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Id.  Asbestos fibers also may produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  

I. Breast Cancer

Factual Background

Private treatment records from L.H. Hospital show that the 
veteran was diagnosed as having breast cancer in November 
1998.

In November 2001, the veteran's private physician, Dr. E. 
submitted a letter stating that the veteran had been 
diagnosed as having breast cancer and diabetes mellitus, type 
2.

A January 2002 letter Dr. N. stated that he believed that 
exposure to carcinogens could increase the risk of various 
malignancies.  He also noted that the veteran had been his 
patient since January 1999.  

In February 2003, the veteran was afforded a VA examination 
for breast cancer.  The veteran reported that breast cancer 
had been diagnosed in 1998, when blood was coming out of the 
nipple of the right breast.  

The veteran stated that he would ask his private physician to 
send a written summary.  The examiner stated that his final 
diagnosis would depend upon that information.  The diagnosis 
was right breast cancer, status post mastectomy and status 
post chemotherapy and radiation therapy.  No medical summary 
was received from the private physician.  

In January 2004, Dr. R., the veteran's physician at a private 
breast treatment center, wrote that the medical articles 
attached to this letter offered some possibilities regarding 
the potential association between many environmental 
exposures, including asbestos, and the development of breast 
cancer.  He stated that the ever-evolving knowledge of the 
genetic basis of disease would undoubtedly shed light on this 
association in the future, and that the current literature 
supported the possibility that the veteran's relatively rare 
disease could have had its origins in toxic/carcinogenic 
exposure, i.e. asbestos.  

Dr. R. stated that research had shown that most DNA mutations 
related to male breast cancer occurred during life rather 
than having been inherited before birth.  Acquired mutations 
of oncogenes and/or tumor suppressor genes may result from 
cancer-causing agents in our environment or diet.  He added 
that no definitive culprit has yet to be identified, but 
numerous articles have considered asbestos as a potential 
risk factor.

Dr. R cited and summarized several studies.  One study found 
that postmenopausal women with medium to high levels of 
asbestos exposure, had a standard incidence rate of breast 
cancer that was 1.3 for medium to high levels of exposure.  
The study conclusion was that high quality studies were 
needed to elucidate the environmental risk factors for breast 
cancer.  

A second study found higher rates of breast cancer in 
carpenters, but the summary did not mention asbestos 
exposure.  A third study found standard mortality ratios in 
Israel that were suggestive of higher breast cancer rates for 
those with exposure in asbestos factories.  Another study 
found a positive association between inhaled asbestos 
exposure and carcinoma of the breast.

October 2004 private hospital records show treatment for 
breast cancer and diabetes.

In November 2006, an opinion was requested based on the 
veteran's previous VA examination and review of his claims 
file.  The claims file was available to the VA examiner.  The 
physician noted the diagnosis of breast cancer in 1998.  The 
physician wrote that exposure to asbestos or lead paint was 
not known to cause breast cancer.  The physician opined that 
it was not likely as not that the veteran's breast cancer had 
its onset during service or otherwise was the result of a 
disease or injury in service.  

In August 2007, a letter Dr. G., a private physician, stated 
that the veteran suffered from breast cancer, which was an 
uncommon disease for a man.  He further recommended 
"consideration of exposure to environment that caused it."

In January 2008, the VA physician that provided the November 
2006 opinion, provided an addendum.  He stated that after 
considering the Board's remand, the claims file, his own 
November 2006 opinion, Dr. N.'s opinion, and medical reports 
from L.H. Hospital and H.J. Medical Group, his opinion 
remained unchanged.  

Analysis

The evidence confirms a current diagnosis of breast cancer.  
The remaining question is whether the breast cancer is a 
result of exposure to herbicides or asbestos during military 
service.  

While the RO has considered whether the breast cancer is the 
result of herbicide exposure, the veteran has testified that 
he was unaware of any in-service herbicide exposure, and he 
has not seriously contended that breast cancer resulted from 
such exposure.  Breast cancer is not a presumptive disease 
associated with herbicide exposure under 38 C.F.R. 3.309(e), 
and there is no competent medical opinion linking breast 
cancer to in-service herbicide exposure.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  Accordingly, the evidence is 
against the grant of service connection on the basis of 
exposure to herbicides.

The veteran does contend that he developed breast cancer as 
the result of exposure to asbestos in service.  

The veteran served aboard ships in the Navy in the 1960's, 
and the manual guidelines suggest that asbestos would have 
been used in the construction of these ships, including as 
insulation.  Hence, the evidence is in at least equipoise on 
the question of whether the veteran was exposed to asbestos 
in service.

The evidence linking the current breast cancer residuals to 
service consists of the opinion from Dr. R and the studies 
cited by Dr. R.  While other private physicians have provided 
opinions, these have not commented on the likelihood of a 
link between in-service asbestos exposure and post-service 
breast cancer.

Dr. R cited the studies as "supporting a possibility" that 
the veteran's breast cancer "could" have its origins in 
asbestos exposure.  

On the other hand a VA examiner has concluded without 
elaboration that asbestos "was not known" to cause breast 
cancer.  This opinion, however, fails to account for the 
studies cited by Dr. R., and cites no supporting evidence.  
Hence, the most probative opinion was provided by Dr. R.  
That opinion is more detailed than those of the VA examiner, 
and was accompanied by citation to supporting studies.

Dr. R's opinion is not strongly worded, nor does it 
explicitly link breast cancer to in service, as opposed to 
post service asbestos exposure.  The evidence does not, 
however, document post or pre-service asbestos exposure.  The 
record does not document that the veteran had other risk 
factors for breast cancer.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that current breast cancer residuals are related to 
in-service asbestos exposure.  The claim is therefore 
granted.

II. Diabetes Mellitus

Factual Background

H.J. Medical Group records show treatment for diabetes 
mellitus from January 1998 to 2000.

In February 2003, the veteran was afforded a VA examination 
for diabetes mellitus.  The veteran's claims file was not 
available to the examiner.  The veteran reported that he 
worked in a print shop and within a confined area, where he 
was exposed to asbestos.  The veteran reported that he was 
diagnosed with diabetes in 1999.  The veteran noted that his 
blood sugar had been running around 125 to 130, since he has 
been off of his medication.

Upon examination, there was numbness of the entire bottom of 
his feet.  Laboratory examinations had been done in the past 
included a urinalysis from May 2002 that was within normal 
limits with no protein.  A PSA was within normal limits.  A 
TSH was within normal limits.  A chemistry profile also done 
in May 2002 was within normal limits except for an elevated 
SGOT of 63.  A CBC from May 2002 was within normal limits.  
The examiner diagnosed the veteran with diabetes mellitus, 
type II, under good control.

October 2004 private hospital records show treatment for 
breast cancer and diabetes.

In November 2006, an opinion was requested based on the 
veteran's previous VA examination and review of his claims 
file.  The claims file was available to the examiner.  The 
physician stated that the veteran was not exposed to Agent 
Orange during service and was not diagnosed with diabetes 
until 1998.  The physician further stated that exposure to 
asbestos and lead paint were not known to cause diabetes 
mellitus.  The physician noted that the veteran is obese and 
opined that the veteran's diabetes did not have onset during 
military service is not a result of a disease or injury in 
service.

In January 2008, the same VA physician that provided his 
opinion in November 2006, added an addendum to his opinion.  
He stated that after considering the Board's remand, the 
claims file, his own November 2006 opinion, Dr. N.'s opinion, 
and medical reports from L.H. Hospital and H.J. Medical 
Group, his opinion remained unchanged.  

Analysis


The veteran has presented competent medical evidence 
confirming a current diagnosis of type II diabetes mellitus.  
The remaining question is whether the current disease is 
related to service.

As noted earlier, the veteran has not reported any in-service 
exposure to herbicides and did not claim service in any areas 
where herbicides are known to have been used.

The first evidence in the record of a diagnosis of diabetes 
mellitus was in 1998, approximately 30 years after separation 
from service.  Therefore, the evidence does not suggest that 
diabetes mellitus was manifested in service or within one 
year of separation from service.  Thus, the veteran is not 
entitled to service connection for diabetes mellitus on a 
presumptive condition under the criteria applicable to 
chronic diseases.  38 C.F.R. §§ 3.307, 3.309(a).

However, the service and post-service medical records fail to 
establish a causal relationship or linkage between the 
veteran's diabetes and any event or incident of his active 
duty service.  He has not reported a continuity of 
symptomatology.  There is no competent evidence of a 
relationship between the veteran's diabetes and his claimed 
exposure to herbicides or asbestos.  In fact, the November 
2006 examiner noted that the veteran is obese and that his 
diabetes mellitus did not have onset during his military 
service.  The examiner opined that exposure to asbestos and 
lead paint was not known to cause diabetes mellitus.  

The evidence in favor of a link between a current disability 
and an injury or disease in service is limited to the 
veteran's own statements.  As a lay person, he is not 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent and credible medical evidence 
establishing a nexus between the veteran's current disability 
and active service, service connection for diabetes mellitus 
on a direct basis must be denied.

As there is no competent evidence linking current diabetes 
mellitus to service, the preponderance of the evidence is 
against the claim.

Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for diabetes 
mellitus, including as a result of herbicide exposure, must 
be denied on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III. Left knee disability

Factual Background

Service medical records show that the veteran tore his medial 
meniscus of his right knee in February 1968 when he fell down 
a ladder.  His June 1968 discharge examination shows that his 
lower extremities and spine were found to be normal.  

On VA examination in July 1968, the veteran reportedly had a 
normal gait.  No complaints were reported referable to the 
left knee.

A July 2001 private X-ray report noted significant 
degenerative changes in both knees.  Calcified bodies were 
noted in the right knee and possibly within the left knee as 
well.  Also, a July 2001 treatment record shows a diagnosis 
of bilateral knee osteoarthritis.

A November 2001 letter by the veteran's private physician, 
Dr. R., states that the veteran had been under his care for 
severe bilateral knee osteoarthritis.  Dr. R. explained that 
his right knee was worse than his left.  Dr. R. recommended 
the veteran as a candidate for knee replacement surgery.  

A VA outpatient treatment record dated in March 2005, shows 
that the veteran received physical therapy for knee pain.  
The record noted that the veteran had bilateral knee pain 
secondary to osteoarthritis.

In January 2006, the veteran complained of chronic knee pain 
during a VA outpatient treatment.

Analysis

The record indisputably documents current left and right knee 
conditions, as the veteran has been diagnosed as having 
bilateral knee osteoarthritis.  He does not contend, nor is 
there any evidence, that a left knee disability was directly 
incurred in service.  Because the record does not show that 
the veteran had osteoarthritis in service or to a compensable 
degree within one year of his discharge from active duty, the 
weight of the evidence is also against presumptive service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.303(b), 3.307, 3.309.

The veteran contends that the left knee disability is 
secondary to the service connected right knee disability.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
will be established for the degree of aggravation of a non-
service connected disability by a service connected disease 
or disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
2006 38 C.F.R. § 3.310(b) was amended to provide that 
secondary service connection based on aggravation would not 
be conceded unless a baseline could be established for the 
disability prior to its aggravation 38 C.F.R. § 3.310(b) 
(2008).

The amendments to 38 C.F.R. § 3.310(b) are not implicated in 
this decision because, the veteran does not claim service 
connection on the basis of aggravation and there is no other 
evidence of such aggravation.

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The medical records do not contain any evidence that the 
current left knee condition is related to any disease or 
injury during service.  None of the veteran's treatment 
records relate any disease or injury in-service to the 
current left knee condition.

There is no competent opinion linking the current disability 
to service.  The only evidence stating a relationship between 
the veteran's left knee disability and his right knee 
disability is the veteran's own statement.  As a lay person, 
the veteran is not competent to render an opinion as to 
medical causation.  Grottveit v. Brown.  The preponderance of 
the evidence is, therefore, against the claim for entitlement 
to service connection on a direct basis.

As the veteran has osteoarthritis, service connection may be 
granted if arthritis was manifested to a compensable degree 
within one year of separation from service or in service and 
at any time thereafter. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  The first competent medical 
evidence of osteoarthritis occurred on the X-ray examination 
in July 2001, more than 33 years after the veteran's 
discharge from active duty.  There are no other records that 
provide a diagnosis of osteoarthritis prior to 2001.

There is no competent opinion relating the veteran's left 
knee condition to the service connected right knee 
disability.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).  That 
doctrine, however, is not applicable in this case because 
there is no evidence of a nexus between the current 
disability and service or a service connected disability, and 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, supra.

IV. Back Disability

In March 2005, VA outpatient treatment record shows that the 
veteran received physical therapy for lower back pain.  There 
is no clinical evidence of a back disability prior to that 
date.

Analysis

The veteran claims that his current back disability is due to 
his right knee disability.  He does not contend, nor is there 
evidence, that the veteran had low back disability in service 
or for many years thereafter.

The record shows current back pain without a diagnosed 
underlying disability.  Pain without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

Even if the Board concedes that the veteran has a current 
back disability, there is no competent evidence showing that 
the back disability is related to the right knee.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. 
App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996) (citing Reiber v. Brown, supra).

The only evidence stating a relationship between the 
veteran's back disability and his right knee disability is 
the veteran's own statement.  As a lay person, the veteran is 
not competent to render a medical opinion.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service or a service connected disability, and 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

IV.  Hearing Loss and Tinnitus

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160. 

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2008). 




Factual Background

The service entrance examination and discharge examinations 
reveal normal hearing.  There were no complaints or findings 
of hearing loss or tinnitus in the service treatment records.  

In April 2005, a VA outpatient treatment record showed that 
an audiological examination was conducted.  The veteran 
complained of hearing loss for the last 10 years.  He also 
stated that he had constant tinnitus in both ears due to 
noise exposure in service.  The physician found that the 
veteran had sloping moderate to moderately severe hearing 
loss from 1 KHz. to 8 KHz.  He had "good" speech 
recognition ability in both ears.

In July 2005, the veteran was afforded a VA examination for 
the issues of hearing loss and tinnitus.  The veteran's 
claims file was not available for review.  The veteran 
reported difficulty hearing and constant tinnitus.  Hearing 
aids have been ordered for him at Brick VAMC.  The veteran 
attributes his hearing loss to his compartment being directly 
under the catapult of the flight deck.  The veteran stated 
that hearing protection devices were not provided to him 
during service.  He reported that his hearing loss began 20 
to 25 years earlier.  

He also reported constant tinnitus, described as buzzing ring 
sensation.  He reported that he had intermittent tinnitus and 
that it had become constant in the last year.  He attributed 
the tinnitus to a catapult on deck above him.  He reported 
that it began about 10 to 12 years ago.  The veteran had 
negative occupational noise exposure since service as he 
works as a salesman.  

The veteran also reported negative recreational noise 
exposure.  He denied a history of head trauma, otalgia, 
vertigo and family history of hearing loss.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
65
55
50
54
LEFT
25
65
55
55
  50

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 72 percent in the left ear.  The 
examiner diagnosed normal hearing at 500 Hz., sloping from a 
moderate to moderately-severe sensorineural hearing loss 
thereafter in the right ear and normal hearing through 1000 
Hz., sloping from mild to moderately-severe sensorineural 
hearing loss thereafter in the left ear.  Tinnitus was 
diagnosed in the both ears.

A VA outpatient treatment record dated in July 2005 shows 
that the veteran was evaluated for hearing loss.  The 
examination showed a sloping hearing loss of the both ears.  
Hearing aids were issued.

In October 2005, after reviewing the veteran's claims file, 
the examiner who conducted the VA examination, noted that 
service induction and separation physical examinations 
indicated low frequency hearing sensitivity to be normal for 
the composite/better ear.  There was no high frequency, ear 
specific or additional audiometric information revealed 
during these examinations.  The veteran denied ear 
difficulties at the time of discharge in the general health 
questionnaire.  No complaint of ear difficulties were noted 
on contact sheets during other multiple military medical 
examinations.  The veteran has reported more recent onset of 
hearing loss during clinical examinations.  The examiner 
opined that given this information, coupled with presbycusis 
and timeline of hearing loss and tinnitus, the veteran's 
complaints of hearing loss and tinnitus were considered less 
likely than not to be caused by or a result of military noise 
exposure.

Analysis for service connection for hearing loss

The veteran contends that he incurred a bilateral hearing 
loss disability due to in-service noise exposure because his 
compartment was located under the catapult of the flight 
deck.

As noted above, service treatment records are negative for 
treatment or diagnoses pertaining to hearing loss.  The 
discharge examination shows normal hearing loss, and the 
veteran has reported the onset of hearing loss symptoms some 
time after service.

In the April 2005 outpatient treatment record, he dated the 
onset of hearing loss symptoms as being 10 years earlier and 
in July 2005, the veteran claimed that his hearing loss began 
20 to 25 years earlier.  While these histories are not 
consistent, they both place the onset of symptoms long after 
service.

The VA examiner provided the only competent medical opinion.  
He opined that the veteran's complaints of hearing loss are 
considered less likely as not to be caused by or a result of 
military noise exposure.  The examiner explained that he 
based his opinion on the veteran's claims file and service 
medical records.  The examiner noted that the veteran's 
separation examination indicated normal hearing.  The veteran 
denied ear difficulties at the time of discharge.  The 
veteran also reported more recent onset of hearing loss 
during the clinical examination. 

The record clearly shows current diagnoses of bilateral 
hearing loss, documented by audiological testing.  

The Board notes that the veteran has not clearly reported a 
continuity of symptomatology since service.  There is no 
evidence of hearing loss in service or in the decades 
immediately after service.   

Further, the absence of any clinical evidence for decades 
after service weighs the evidence against a finding that 
hearing loss was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The only competent medical opinion as to the etiology of the 
current hearing loss is that of the VA examiner, who provided 
an opinion against a link between the current hearing loss 
and service.  That opinion was based on a review of the 
claims folder and consideration of the veteran's statements, 
the history of in-service and post-service noise exposure and 
was premised on the normal hearing examinations in service 
and the level of current hearing loss.

In essence, the only opinion linking the veteran's current 
hearing disability to service is that of the veteran.  As a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Barr, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran would 
not be competent to attribute his current hearing loss to 
noise exposure in service, as opposed to his post-service 
noise exposure or other causes.

The post-service medical evidence of record shows that the 
first evidence of the veteran's claimed disability was more 
than thirty years after his separation from active duty 
service.  In addition, the October 2005 VA examiner has 
opined that the veteran's hearing loss is not the result of 
in-service noise exposure.  The Board therefore concludes 
that the evidence is against a nexus between the veteran's 
current bilateral hearing loss disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis of service connection for tinnitus

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
as having tinnitus.

The veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service or otherwise related 
to service.

The only competent medical opinion is from the October 2005 
VA examiner who stated that the veteran's complaints of 
tinnitus are less likely as not to be caused by or a result 
of military noise exposure.  The examiner explained that he 
based his opinion on the veteran's claims file, his 
examination of the veteran and the timeline of tinnitus.

The veteran would also be competent to report a continuity of 
symptoms of tinnitus beginning in service.  On one occasion 
he reported tinnitus since service, but he has at the 2005, 
examination he reported that tinnitus began 10 to 12 years 
earlier.  

Given the absence of any tinnitus reports in the clinical 
record for decades after service, and the inconsistent 
statements currently, the weight of the evidence is against a 
finding of a continuity of symptomatology.

While the veteran claims that his tinnitus is a result of his 
active duty, as a lay person, he is not competent to render 
an opinion that the tinnitus is related to an injury or 
disease in service.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  The VA examiner provided the only 
competent opinion, and that opinion was against the claim.

The preponderance of the evidence is, therefore, against the 
claim for entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107(b).














						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for breast cancer is 
granted.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


